 1

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4                                    AT SEATTLE

 5
        IVY BYRD GAINES,
 6                             Petitioner,
                                                         C17-264 TSZ
 7           v.                                          (related to CR03-496 TSZ)

 8                                                       MINUTE ORDER
        UNITED STATES OF AMERICA,
 9                             Respondent.

10
        The following Minute Order is made by direction of the Court, the Honorable
11 Thomas S. Zilly, United States District Judge:
             (1)     By Minute Order entered October 17, 2018, docket no. 12, the parties were
12
     directed to file a Joint Status Report within fourteen (14) days after the United States
     Court of Appeals for the Ninth Circuit issued a mandate in either Allen v. United States,
13
     No. 17-10378, or United States v. Luong, No. 16-10213, or by May 15, 2019, whichever
     occurs earlier. No Joint Status Report was timely filed. The Court has independently
14
     learned that Allen and Luong are being held in abeyance pending two other Ninth Circuit
     matters, including United States v. Begay, No. 14-10080, the submission of which has
15
     been deferred pending the United States Supreme Court’s decision in United States v.
     Davis, No. 18-431, which was argued on April 17, 2019. The parties are DIRECTED to
16
     file a Joint Status Report within fourteen (14) days after an opinion is issued in Davis, or
     by July 15, 2019, whichever occurs earlier.
17
          (2)      The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

19          Dated this 30th day of May, 2019.

20
                                                       William M. McCool
21                                                     Clerk

22                                                     s/Karen Dews
                                                       Deputy Clerk
23

     MINUTE ORDER - 1
